Name: Commission Directive 92/63/EEC of 10 July 1992 amending the Annexes to Council Directive 74/63/EEC on undesirable substances and products in animal nutrition
 Type: Directive
 Subject Matter: agricultural activity;  environmental policy;  deterioration of the environment;  means of agricultural production
 Date Published: 1992-08-06

 Avis juridique important|31992L0063Commission Directive 92/63/EEC of 10 July 1992 amending the Annexes to Council Directive 74/63/EEC on undesirable substances and products in animal nutrition Official Journal L 221 , 06/08/1992 P. 0049 - 0050 Finnish special edition: Chapter 3 Volume 44 P. 0113 Swedish special edition: Chapter 3 Volume 44 P. 0113 COMMISSION DIRECTIVE 92/63/EEC of 10 July 1992 amending the Annexes to Council Directive 74/63/EEC on undesirable substances and products in animal nutritionTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 74/63/EEC of 17 December 1973 on undesirable substances and products in animal nutrition (1), as last amended by Directive 87/519/EEC (2), and in particular Article 6 thereof, Whereas Directive 74/63/EEC provides for regular amendment of the content of its Annexes to take account of advances in scientific and technical knowledge; Whereas there are grounds to reduce the level of cadmium and to limit the level of arsenic in phosphates used as raw materials in compound feedingstuffs in order to improve the protection for animal and human health; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Comittee for Feedingstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex II to Directive 74/63/EEC is hereby amended as set out in the Annex hereto. Article 2 Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive by 31 March 1993. They shall immediately inform the Commission thereof. When Member States adopt these measures, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. Article 3 This Directive is addressed to the Member States. Done at Brussels, 10 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 38, 11. 2. 1974, p. 31. (2) OJ No L 304, 27. 10. 1987, p. 38. ANNEX In Annex II, Part A: 1. in item 2 'Cadmium', the number '15' in column 3 is replaced by the number '10' and in the note at the bottom of the page the number '0,75' is replaced by the number '0,50'; 2. the following item is added: Substances/Products Raw materials Maximum content in mg/kg (ppm) of raw material, referred a moisture content of 12 % (1) (2) (3) '3. Arsenic Phosphates 20'